Case 4:21-cv-01593 Document 1-2 Filed on 05/13/21 in TXSD Page 1 of 9




                       EXHIBIT B
           Case 4:21-cv-01593 Document 1-2 Filed on 05/13/21 in TXSD Page 2 of 9                            4/9/2021 12:40 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 52309790
                                     Cause No. ________________                                              By: Patricia Jones
                                                                                                     Filed: 4/9/2021 12:40 PM

Tammy Mathews                                   §                  IN THE DISTRICT COURT OF
                                                §
-VS-                                            §                  HARRIS COUNTY, TEXAS
                                                §
Wal-Mart Stores, Inc.                           §                  _______JUDICIAL DISTRICT

           PLAINTIFF’S ORIGINAL PETITION WITH REQUEST FOR DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:


       COMES NOW, TAMMY MATHEWS, hereinafter referred to as Plaintiff, and complains of WAL-

MART STORES, INC., hereinafter referred to as Defendant. Whether one or more, and files this her

Original Petition and would respectfully show this Honorable Court as follows:


                                      I.     Discovery Control Plan

       1.1     Pursuant Rule 190.3 of the Texas Rules of Civil Procedure, Plaintiff alleges that discovery

in this case should be conducted under Level of this Rule


                                       II.      Request for Disclosure

       2.1     Pursuant to Rule 194of the Texas Rules of Civil Procedure, Defendants are requested to

disclose the information and material described in Rule 194.2 within fifty days of the service of this

request.

                                                    III. Parties


       3.1     Plaintiff is a resident of Harris County, Houston, Texas.


       3.2     Defendant, WAL-MART STORES, INC. is a corporation authorized to transact business
in the State of Texas. Defendant, WAL-MART STORES, INC.’s principle place of business is in Texas
and has been served with citation. Said Defendant may be served with process by serving its agent, C.T.
Corporation System, 350 North St. Paul St., Dallas, Texas 75201.
         Case 4:21-cv-01593 Document 1-2 Filed on 05/13/21 in TXSD Page 3 of 9

                                                    IV. Jurisdiction

        4.1       The Court has jurisdiction of the subject matter of this lawsuit and the amount in controversy

is within the minimum jurisdictional limits of this Honorable Court. The Plaintiff seeks monetary relief of

over $250,000.00 but not more than $1,000,000.00.


        4.2       The court has personal jurisdiction over Defendant, Wal-Mart Stores, Inc. because Defendant

maintain continuous and systematic contacts within the State of Texas owning, leasing, servicing and/or

providing services throughout the State of Texas. Additionally, Defendant maintains a registered agent in the

State of Texas.


                                                 VI. Venue


        5.1       Venue is proper and maintainable in Harris County, Texas, pursuant to §15.002(a)(1) of the

Texas Civil Practice & Remedies Code because all or a substantial part of the events giving rise to the claim

occurred in Harris County, Texas.


                                                 VI. Factual Background


        6.1       On or about September 22, 2020, Plaintiff Tammy Mathews was walking inside of Wal-Mart,

located at 2391 S. Wayside Drive, Houston, Texas 77023, Harris County, Texas. Plaintiff’s serious injuries

occurred when she was walking inside the store and slipped falling to the floor, Plaintiff, thought to be water

spilled, that had been allowed to remain on the floor of the pedestrian area designed for use by patrons/invitees

of the store. The water had been on the floor for a long enough period of time that the Defendant should have

known of the dangerous condition, or alternatively the Defendant had actual knowledge of the dangerous

condition. Due to the severity of the injuries. Ms. Mathews required medical treatment and remains disabled.


        6.2       At the time of the incident, Plaintiff was an invitee on the property in question. The property

is owned, controlled, and/or managed by Defendant WAL-MART STORES, INC., and serviced and

maintained by Defendant. At no time did Plaintiff do or fail to do anything which caused or in anyway

contributed to the incident in question. Plaintiff received no warnings prior to the incident and was fault. Said
          Case 4:21-cv-01593 Document 1-2 Filed on 05/13/21 in TXSD Page 4 of 9

incident was proximately caused by the negligence of Defendants and/or Defendants’ agents, servants,

employees and/or representatives.


                                VII. Negligence of Defendant, Wal-Mart Stores, Inc.


        7.1      At the time ad on the occasion in question, Defendant Wal-Mart Stores, Inc., owed duties

to Plaintiff, including but not limited to the following and, by various acts and omissions, breached these

duties, each of which singularly or in combination, was a proximate cause of the occurrence in question and

Plaintiff’s injuries.


        a. Plaintiff was an invitee on the property;


        b. A condition on the premises posed an unreasonable risk of harm;


        c. Defendant knew or reasonably should have known of the risk of harm;


        d. Defendant had a duty to use ordinary care to ensure that the premises did not present a danger to

        Plaintiff. This duty includes the duty to inspect and the duty to warn or make the condition safe.


        e. Defendant breached the duty of ordinary care by allowing the substance to remain on the floor;


        f. Defendant breached the duty of ordinary are by allowing the substance to remain on the floor; and


        g. Defendant’s breach proximately caused the Plaintiff’s injuries.


        7.2      At the time of the incident in question, Defendant Wal-Mart Stores, Inc. and its agents

servants, employees and/or representatives, controlled, serviced and/or maintained the exact premises in

question where the incident took place. Defendant owed a duty to Plaintiff to prevent foreseeable risk of

injury and assumed a duty to provide a safe premises. As a matter of routine, Defendant should have

discovered the dangerous condition and taken corrective action in a timely manner, but failed to do so.

Specifically, Defendant breached its duty of care by allowing the display thought to be water to remain in a

pedestrian area of the store and by not promptly assuring that invitees to the store had a safe surface on

which to walk while visiting and caused the incident in question and the resulting damages.
            Case 4:21-cv-01593 Document 1-2 Filed on 05/13/21 in TXSD Page 5 of 9

                                VIII. Respondeat Superior


       8.1      Plaintiff states that at the time of the occurrence made the basis of this suit, the

individuals responsible for the upkeep of the of the walking/pedestrian areas of the mall were acting in

the capacity as an agent, servant, and/or employee of Defendant WAL-MART STORES, INC., and

were acting within the course and scope of their authority as such. Therefore, the doctrine of Respondeat

Superior should be applied to Defendants and they should be held responsible for the acts of their agents

and/or employees and/or servants.

       8.2      Plaintiff states that the foregoing, Defendants and their agents, representatives, servants

and/or employees are jointly and severally liable for the damages and the injuries of Plaintiff.

                                                IX. Damages

       9.1      By reason of the foregoing, Plaintiff has sustained damages for which she seeks
compensation under the law;
       a.       physical pain and suffering sustained by Plaintiff in the past and, in all reasonable
                probability, that Plaintiff will sustain in the future.

       b.       mental anguish sustained by Plaintiff in the past and, in all reasonable probability, that
                Plaintiff will sustain in the future.

       c.       medical expense Plaintiff has incurred in the past and, in all reasonable probability, that
                Plaintiff will sustain in the future.

       d.       physical impairment sustained by Plaintiff in the past and, in all reasonable probability,
                that Plaintiff will sustain in the future.

       e.       all other elements of damage to which Plaintiff may show herself to be entitled to under
                law.


                                        X. Interest
       10.1     In addition to the above and foregoing allegations, Plaintiff further pleads that she is

       entitled to pre-judgment and post-judgment interest at the highest rate allowed by law.
         Case 4:21-cv-01593 Document 1-2 Filed on 05/13/21 in TXSD Page 6 of 9

                                       XI. Prayer

       11.1    FOR THESE REASONS, Plaintiff prays that Defendant, be duly cited to appear and

answer herein, and that upon a final trial of this cause of action Plaintiff recover:

       (a)     Judgment against the Defendant, for Plaintiff’s actual damages as set forth above, in an

               amount within the jurisdictional limits of this Court;

       (b)     Pre-judgment interest and post-judgment interest as provided by law;

       (c)     Costs of court;

       (d)     Such other and further relief to which Plaintiff may be entitled.


                                                               Respectfully submitted,

                                                               DeSimone Law Office

                                                               By: /s/ Donald G. DeSimone
                                                               Donald G. DeSimone
                                                               SBN: 05776710
                                                               4635 Southwest Freeway
                                                               Suite 850
                                                               Houston, Texas 77027
                                                               Email: ddesimone@desimonelawoffice.com
                                                               Phone#        (713) 526-0900
                                                               Fax# (713) 526-8041
                                                               Attorney for Plaintiff
      Case 4:21-cv-01593 Document 1-2 Filed on 05/13/21 in TXSD Page 7 of 9                            4/22/2021 4:25 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 52742103
                                                                                                  By: KATINA WILLIAMS
                                                                                                Filed: 4/22/2021 4:25 PM

                                    CAUSE NO. 2021-21086

TAMMY MATTHEWS                                  §         IN THE DISTRICT COURT OF
         Plaintiff,                             §
                                                §
vs.                                             §         HARRIS COUNTY, TEXAS
                                                §
WAL-MART STORES INC                             §
    Defendant.                                  §
                                                §         152nd JUDICIAL DISTRICT

                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant WALMART STORES TEXAS, LLC, incorrectly sued as WALMART

STORES INC., files this Original Answer to Plaintiff’s Original Petition (“Petition”), and in

support thereof, would respectfully show the Court the following:

                                      I.   General Denial

        1.      Under Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

each and every allegation made against Defendants in Plaintiff’s Original Petition.

                                   II. Affirmative Defenses

        2.      Defendant asserts the affirmative defense of contributory negligence. The actions

of Plaintiff caused or contributed to Plaintiff’s injures so that the claims are barred or, in the

alternative, must be reduced in accordance with the relative degree of Plaintiff’s own negligence.

Defendant requests the trier of fact to determine Plaintiff’s liability and percentage of

responsibility pursuant to Texas Civil Practice & Remedies Code section 33.003.

        3.      Defendant is entitled to all caps and limitations on damages pursuant to the Texas

Civil Practice & Remedies Code.

        4.      Defendant alleges that Plaintiff’s injuries and/or damages were caused by an

intervening event for which Defendant has no liability.
                                                1
HOULITIGATION:1731010.1
      Case 4:21-cv-01593 Document 1-2 Filed on 05/13/21 in TXSD Page 8 of 9




        5.      Defendant affirmatively pleads that Plaintiff’s injuries were caused by the actions

or inactions of parties not under Defendant’s control.

        6.      Defendant affirmatively pleads the defense set forth in Texas Civil Practice and

Remedies Code Section 18.091, requiring Plaintiff to prove Plaintiff’s loss of earning, loss of

contributions of a pecuniary value, and/or loss of earning capacity in the form of a net loss after

reduction for income tax payments or unpaid tax liability on said loss or earning claim pursuant

to any federal income tax law.

        7.      To the extent that Plaintiff’s medical expenses exceed the amount actually paid on

Plaintiff’s behalf to Plaintiff’s medical providers, Defendant asserts the statutory defense set

forth in Section 41.0105 of the Texas Civil Practice and Remedies Code. Thus, recovery of

Plaintiff’s medical or health care expenses is limited to the amount actually paid or incurred by

or on behalf of Plaintiff.

        8.      Plaintiff’s claims for pre-judgment interest are limited by the dates and amounts

set forth in Section 304.104 of the Texas Finance Code and Section 41.007 of the Texas Civil

Practice & Remedies Code.

                                       III. Jury Demand

        9.      Defendant hereby exercises its rights to demand a trial by jury under Rule 216 of

the Texas Rules of Civil Procedure on all issues triable by a jury.

                                           IV. Prayer

        FOR THESE REASONS, Defendant WALMART STORES TEXAS, LLC, incorrectly

sued as WALMART STORES INC., respectfully prays that the Court enter a judgment that:

        1.      Dismisses all claims against Defendant WALMART STORES TEXAS, LLC,

       and orders that Plaintiff take nothing by reason of Plaintiff’s allegations.


                                                  2
HOULITIGATION:1731010.1
      Case 4:21-cv-01593 Document 1-2 Filed on 05/13/21 in TXSD Page 9 of 9




        2.      Orders that Defendant recover all costs incurred in defense of Plaintiff’s claims,

       and that Defendant’s judgment against Plaintiff include the following:

             a. Costs of suit; and

             b. Such other and further relief, general and special, at law or in equity, to which

                Defendant may be justly entitled.

                                             Respectfully submitted,
                                             MEHAFFYWEBER, P.C.

                                             By:/s/Maryalyce W. Cox
                                             Maryalyce W. Cox
                                             State Bar No. 24009203
                                             One Allen Center
                                             500 Dallas, Suite 2800
                                             Houston, Texas 77002
                                             Telephone - (713) 655-1200
                                             Telecopier - (713) 655-0222
                                             maryalycecox@mehaffyweber.com

                                             ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        This will certify that a copy of the foregoing document was furnished to counsel for
Plaintiff on April 22, 2021, pursuant to the Texas Rules of Civil Procedure.

                                             Maryalyce W. Cox
                                             Maryalyce W. Cox




                                                3
HOULITIGATION:1731010.1
